Citation Nr: 1713702	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-03 060	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of heat exposure, claimed as headaches and dizziness. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel 


INTRODUCTION


The Veteran served on active duty from October 2002 to October 2006. 

These matters come before the Board of Veterans' Appeals (Board), in part, on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied a claim of entitlement to service connection for heat exposure with headaches and dizziness.  The Board remanded the claim in April 2012 and August 2013 for further development.  The Board also remanded the issue of entitlement to a TDIU, finding that it was reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and thus was part of the appeal. See August 2013 Board Decision.  The Board again remanded the issues for further development in August 2014 and April 2015.  Most recently, in March 2017, the Board inter alia denied the claims for service connection for residuals of heat exposure, claimed as headaches and dizziness, and a TDIU rating.  

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.904 (2016).   

By a decision dated March 17, 2017, the Board denied, in part, the Veteran's claims of entitlement to service connection for residuals of heat exposure (claimed as headaches and dizziness) and entitlement to a TDIU rating.  Prior to this decision, in November 2016, the Board sought a VHA opinion on the issue of heat exposure residuals.  The resulting December 2016 VHA opinion, which is favorable to the Veteran, was not addressed as part of the record on appeal at the time the Board issued its decision in March 2017.  

In other words, the Board's decision, which addressed the issue of entitlement to service connection for residuals of heat exposure (claimed as headaches and dizziness), was not based on all evidence and material of record, as mandated by 38 U.S.C.A. § 7104 (a), and by not considering such favorable medical evidence in support of this discrete claim, the Board essentially deprived the Veteran of due process, which is a basis for vacatur of a Board decision as provided in 38 C.F.R. § 20.904 (a).  

Moreover, as the outcome concerning the issue of service connection for heat exposure residuals could  materially impact the contemporaneously denied TDIU claim, the TDIU claim must be vacated on the same basis.  See 38 C.F.R. § 20.904(a).  

In short, that part of the March 17, 2017, Board decision, addressing the issues of entitlement to service connection for residuals of heat exposure (claimed as headaches and dizziness) and entitlement to a TDIU rating, is vacated.  This partial vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100 (b) (2016).  Rather, the Board will reconsider the Veteran's heat exposure residuals and TDIU claims in a separate decision as if the March 2017 decision had never been issued.

That part of the March 17, 2017, Board decision, addressing the issue of entitlement to service connection for bilateral pes planus, to include secondary to the service-connected thoracolumbar strain, is not a subject of this order to vacate and remains undisturbed.



	                  ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


